DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the frame elements “are predominantly circumferentially closed”.  The Examiner submits the phrase is unclear based on use of the term predominantly. The term “predominantly” in the claim is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites “a circumferential frame recess, in particular in the form of a groove having a trapezoidal cross section, for the arrangement of a sealing means”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “a sealing means, in particular an O-ring, of the vacuum chamber is arranged on the at least one front frame contact surface”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “a circumferential recess, in particular in the form of a groove having a semicircular cross section, for the arrangement of a sealing means”.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “wherein the frame elements each comprise at least two, in particular at least three, particularly preferably at least four, frame through-recesses for receiving fastening means”. The phrases "in particular" and “particularly preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites “wherein at least one end plate comprises at least two, in particular at least three, particularly preferably at least four, end plate recesses, in particular end plate through-recesses, for receiving a fastening means. The phrases "in particular" and “particularly preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “wherein at least two end plate recesses, in particular end plate through-recesses, are aligned with frame through-recesses of an adjoining frame element, in particular with frame through-recesses of all frame elements”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “wherein at least one end plate recess, in particular an end plate through-recess, comprises a thread.” The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites “wherein the at least two frame elements and the two end plates are pressed together by at least two fastening means, in particular by a screw connection”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “wherein at least one end plate comprises an openable portion, in particular a door having a door arranged thereon”.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “wherein the at least two frame elements, in particular the predominant number of frame element, preferably all frame elements, are designed to be the same, in particular to be identical”.  The phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0107014).  Smith teaches a modular vacuum chamber system. 
Regarding claims 1 and 15 – The basic embodiment of the device is shown in Figures 1-3 and 20-22.   As shown in the Figures, the system of Smith includes a plurality of end plates and frame elements.  The Examiner considers the modules (outer modules 101) shown at the ends of the branches shown in the 8 module embodiments to be “end plates” and the modules (inner modules 101 and 102) along the inner portion of the branches to be “frame elements”.  The modules (101 and 102) include a front frame contact surface (125) and rear frame contact surface (125) – see Figure 3 – and are assembled to form a  vacuum chamber.  The modules (101) include a plurality of plates (111, 112, 113) for enclosing (delimiting) portions of the modules. With respect to claim method claim 15, Smith teaches forming the frame elements and end plates by machining billet metal and then assembling the machined parts in Paragraphs 0052-0053. 
Regarding claims 2, 3, and 4 – Smith discloses the frame elements (inner modules 101 and 102) having a frame contact surface in the form of a recess (surface 125) that contains the sealing plate (123) having (sealing member 124) in Figure 3 and Paragraph 0030. 
Regarding claims 5, 6, and 7 – Smith teaches a plurality of recesses (openings 122) in the frame elements (101, 102) that are configured to accept a bolt assembly (121) for aligning and connecting the modules (101, 102) in Figures 2, 3, and 14; and Paragraphs 0029 and 0035.
Regarding claims 8, 9, and 10 – Figures 1 and 21 show the end plate elements (end modules (101) having the sample plurality of openings as the frame elements (inner modules 101 or 102). See also Figures 2-3, 12-14 and 22 for identical frame elements (modules 101). 
Regarding claim 11 – Figures 7-9 and 19-21 shows a module having a door.  See also Paragraphs 0045-0047.
Regarding claims 12 and 13  – Figures 1 and 21 show a system having 8 modules (101, 102) with the predominant number of frame elements (101) being identical.  The Examiner notes that the different shaped module (102) has a varying frame width.  See also Paragraphs 0028 and 0047.
Regarding claim 14 – Figures 1, 9 and 9 show modules having elements that extend beyond the outer surface of the modules. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 15, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798